DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Claims 1, 2, 4, 8, 9, and 11 have been amended.  
Claims 1-13 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson AB et al. “eCPRI Specification V1.0”, hereby referred to as Ericsson in view of  Diab et al. (US 2011/0019668 A1).

1.   Regarding claim 1, Ericsson teaches a Base Station (BS) apparatus (Sections 2.2 and 2.3) comprising:
a radio module configured to perform at least one processing function of a plurality of processing functions required to transmit a data packet by the BS apparatus (Section 2.2 radio base station two building blocks); and
a communication module configured to perform the remaining processing functions of the plurality of processing functions wherein the communication module is configured to transmit the data packet to the radio module (Section 2.2 radio base station two building blocks; contains the other part of the functions).

Diab teaches determining a specific type of the data packet according to the at least one processing function and the remaining processing function (Diab Paragraph [0042] to [0044] packet comprises marks indicate criteria for processing); designating a field value within an Ethernet frame format of a specific interface to define the determined specific type of the data packet, encapsulating the data packet, having the defined type, to be supported by the specific interface, wherein the data packet is encapsulated into a payload field of the Ethernet frame format, and transmitting the Ethernet frame format having the encapsulated data packet through the specific interface to the radio module (Figure 3, Paragraph [0042] to [0050] encapsulate data packet as Ethernet payloads). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determining a specific type of the data packet according to the at least one processing function and the remaining processing function; designating a field value within an Ethernet frame format of a specific interface to define the determined specific type of the data packet, 

2.    Regarding claim 8, Ericsson teaches a method of transmitting a data packet, the method comprising:
defining, by a communication module,; designating, by the communication module, a field value within a frame format (Section 2.2 radio base station two building blocks; Figure 7 and 8, Table 4 type of data packet includes IQ Data or Bit Sequence), the communication module being connected to a radio module configured to perform the at least one processing function among a plurality of processing functions required to transmit the data packet in a Base Station (BS) apparatus and the communication module configured to perform the remaining processing functions among the plurality of processing functions (Section 2.2 radio base station two building blocks; contains the other part of the functions);
Ericsson does not explicitly disclose an Ethernet frame format, a specific type of a data packet determined according to at least one processing function and remaining processing function and a specific interface to define the determined specific type of the data packet, encapsulating the data packet, having the defined type, to be supported by the specific interface, wherein the data packet is encapsulated into a payload field of 
Diab teaches an Ethernet frame format, a specific type of a data packet determined according to at least one processing function and remaining processing function and a specific interface to define the determined specific type of the data packet (Diab Paragraph [0042] to [0044] packet comprises marks indicate criteria for processing), encapsulating the data packet, having the defined type, to be supported by the specific interface, wherein the data packet is encapsulated into a payload field of the Ethernet frame format, and transmitting the Ethernet frame format having the encapsulated data packet through the specific interface to the radio module.  (Figure 3, Paragraph [0042] to [0050] encapsulate data packet as Ethernet payloads). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an Ethernet frame format and a specific interface to define the determined specific type of the data packet, encapsulating the data packet, having the defined type, to be supported by the specific interface, wherein the data packet is encapsulated into a payload field of the Ethernet frame format, and transmitting the Ethernet frame format having the encapsulated data packet through the specific interface to the radio module  as taught by Diab in the system of Ericsson for indicating how the packet may be processed, prioritized or routed see Paragraph [0042] of Diab.

3.    Regarding claims 2 and 9, Ericsson in view of Diab teaches wherein the frame format includes a common field including a subtype field for defining the type of the data Figures 7 and 8 Common Header and Payload; common Header has message type and payload size).

4.    Regarding claims 3 and 10, Ericsson in view of Diab teaches wherein the common field further includes: a flow ID field for defining flow related to connection between nodes corresponding to the radio module and the communication module, and a length field to indicate a number of all octets of the frame format (Ericsson, Figures 7 and 8 section 3.2.4 Common Header and Payload; common Header has message type and payload size).

5.    Regarding claims 4 and 11, Ericsson in view of Diab teaches wherein, when the data packet is defined as a specific type according to the field value of the subtype field, the common field includes a payload subheader allocated to select a field value for identifying the data packet of the specific type (Ericsson, Figures 7 and 8 Common Header and Payload; common Header has message type and payload size).


Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson AB et al. “eCPRI Specification V1.0”, hereby referred to as Ericsson in view of Diab et al. (US 2011/0019668 A1) in view of Accordance, “Mapping of Radio Signals to Optical Resources and Distribution of Mapping within the Network” hereby referred to as Accordance.

Regarding claims 5 and 12, Ericsson in view of Diab teaches wherein the data packet of the specific type is I/Q data in a frequency domain or a time domain (Ericsson, Section 3.2.4 and 3.2.4.1 IQ samples; time domain or frequency domain).
Ericsson in view of Diab does not explicitly disclose the I/Q data is defined as one of I/Q modulation information, Sounding Reference Signal (SRS) information, and Physical Random Access Channel (PRACH) information according to the field value of the payload sub-header.
Accordance teaches the I/Q data is defined as one of I/Q modulation information, Sounding Reference Signal (SRS) information, and Physical Random Access Channel (PRACH) information according to the field value of the payload sub-header ( Section 2.2 and 2.2.2 different packet formats; SRS, DM RS and PRACH).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the I/Q data is defined as one of I/Q modulation information, Sounding Reference Signal (SRS) information, and Physical Random Access Channel (PRACH) information according to a field value of the payload sub-header as taught by Accordance in the system of Ericsson in view of Diab for different packet formats that open the opportunity to omit empty resource blocks see Section 2.2.2 of Accordance.

7.    Regarding claims 6 and 13, Ericsson in view of Diab in view of Accordance teaches wherein the I/Q modulation information is packetized and transmitted for each of antennas within a symbol, and each piece of the SRS information and the PRACH information is packetized and transmitted separately from the I/Q data for transmission Section 2.2 and 2.2.2 different packet formats; SRS, DM RS and PRACH; separation into resource blocks for control and user data and reference symbols).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson AB et al. “eCPRI Specification V1.0”, hereby referred to as Ericsson in view of Diab et al. (US 2011/0019668 A1)  in view of 3GPP TR 38.801 V14.0.0 hereby referred to as 3GPP TR 38.801.

8.    Regarding claim 7, Ericsson in view of Diab does not explicitly disclose wherein the communication module is a BS module including at least one processing function on a PHY layer and processing function on a layer higher than at least one processing function on the PHY layer or a higher radio module including at least one processing function on the PHY layer and processing functions on a Medium Access Control (MAC) layer and a Radio Link Control (RLC) layer and connected to a BS module including processing functions on a Packet Data Convergence Protocol (PDCP) layer and a layer higher than the PDCP layer.
3GPP TR 38.801 teaches wherein the communication module is a BS module including at least one processing function on a PHY layer and processing function on a layer higher than at least one processing function on the PHY layer or a higher radio module including at least one processing function on the PHY layer and processing functions on a Medium Access Control (MAC) layer and a Radio Link Control (RLC) layer and connected to a BS module including processing functions on a section 11.1.1 different functional splits; PHY, MAC, RLC, PDCP).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the communication module is a BS module including at least one processing function on a PHY layer and processing function on a layer higher than at least one processing function on the PHY layer or a higher radio module including at least one processing function on the PHY layer and processing functions on a Medium Access Control (MAC) layer and a Radio Link Control (RLC) layer and connected to a BS module including processing functions on a Packet Data Convergence Protocol (PDCP) layer and a layer higher than the PDCP layer as taught by 3GPP TR 38.801 in the system of Ericsson in view of Diab for different functional splits between central and distributed unit see section 11.1.1 of 3GPP TR 38.801.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/           Primary Examiner, Art Unit 2466